BROWN, J.
Respondent moves to dismiss the appeal in this case for the reasons that no exception was taken to- the order ap>pealed from,, that there is no settled record or certified minutes of the proceedings in the circuit court, “and that appellant has not pointed out wherein the alleged error is 'based and has not clearly pointed out wherein the alleged error is prejudicial to him.”
The reasons stated furnish no ground for dismissal of the appeal. Farmers’ & Merchants’ State Bank of Hecla v. Michael, 36 S. D. 172, 153 N. W. 1008. The motion to dismiss the appeal is denied.
BURCH, P. J., and FOLLBY, SHERWOOD, and CAMPBELL, JJ.,- concur.